Title: From Alexander Hamilton to Aaron Ogden, 4 December 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            NY Decr. 4. 99
          
          An investigation of the charges exhibited against Captain White resulted in a conviction that there had been no criminal or improper intention on the part of this officer, but, on the contrary, that what he did proceeded from a laudable zeal for the Service.
          It appears to me I am of opinion however that his conduct was imprudent in as much as it furnished a pretext for accusation, and the example of a proceeding liable in it’s nature to abuse.
          You will be pleased to inform Capt White of — of the above—
          W—
          Col. Ogden—
        